DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 7 June 2022.  Claims 1-20 were previously cancelled.  Claims 21-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Remarks, pgs. 10-12, filed 7 June 2022 with respect to rejected claims 21-24, 32-34 and 40 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

With respect to the Applicant’s arguments, 
However, Day makes no teaching or suggestion of performing “a time series analysis on the actuation data time series and the plurality of sensor data time series to identify one sensor of the plurality of sensors associated with the actuation device.” (claim 21). In fact, Day does not appear to perform any time series analysis to pair devices together at all, e.g., performing a time- series analysis on “the actuation data time series and the plurality of sensor data time series.” (claim 21).  (see Remarks, pg. 11, paragraph )

Day relates to a user interface that allows a user to view multiple time series together.  The user can then identify interactions among the devices, sensors, or controllers. However, Day does not teach or suggest that these “interactions” identify a pairing between a sensor and an actuator, e.g., “perform a time series analysis on the actuation data time series and the plurality of sensor data time series to identify one sensor of the plurality of sensors associated with the actuation device” and “establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the time series analysis.” (claim 1, emphasis added). There is no teaching or suggestion in Day that the system of Day could use an “interaction” to “establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the time series analysis.” (claim 21).  (see Remarks, pg. 12, paragraph 2)

The Examiner respectfully disagrees.


The Examiner recognizes the Applicant has presented arguments against the references individually, wherein one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Examiner emphasizes the reference of Singhal (U.S. Patent Publication No. 2008/0231437 A1) was cited for its teaching of performing an analysis on actuation data and sensor data and establishing a device paring comprising of an actuation device and sensor based on the analysis by one or more processors/processing circuits and the prior art of Day (U.S. Patent Publication No. 2013/0289774 A1) was cited for its teaching of generating an actuation data time series, generating a plurality of sensor data time series, and performing a time series analysis on the actuation data time series and the plurality of sensor data time series.  Hence, the Examiner maintains the combination of references teach the claimed limitations of claims 21, 32 and 40.  
In regards to the Applicant’s argument, 
Day discloses, "[t]he data in the log data window 20 can also be pre-sorted, filtered, or grouped according to any of the columns in the dataset, thereby making it convenient to compare like entries in the main graph window 18" (paragraph [0053]) and "[i]n this way, data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis." (paragraph [0054]). Displaying multiple time series for a user to view is not a system that performs a "time series analysis" let alone performing "a time series analysis on the actuation data time series and the plurality of sensor data time series." (claim 21).  Day does not teach or suggest a system that operates to "perform a time series analysis on the actuation data time series and the plurality of sensor data time series."  (see Remarks, pg. 11, paragraph 7 – pg. 12, paragraph 1)

The Examiner respectfully disagrees.  


Claims 21, 32 and 40 do not recite any specifics to how the time series analysis is performed.  Hence, given broadest reasonable interpretation in light of the specification, a time series analysis can encompass comparing a sensor data time series and actuation data time series to examine interactions among the sensors and devices which meets the claimed limitation of “perform a time series analysis on the actuation data time series and the plurality of sensor data time series …”.  as recited in claims 21 and 40, and similarly in claim 32.

	Further, MPEP 2144.04, III. Automating A Manual Activity recites: 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

	In summary, replacing a manual activity (i.e. the method of performing a time series analysis in the prior art of Day) with an automatic means (i.e. use of one or more processors/processing circuits as claimed in the instant application) is not sufficient to overcome the prior art; hence, the Applicant’s argument directed to the prior art of Day failing to teach the claimed limitation of performing a time series using a system by one or more processors/processing circuits is found unpersuasive.  Further, The Examiner emphasizes the reference of Singhal (U.S. Patent Publication No. 2008/0231437 A1) was cited for its teaching of performing an analysis on actuation data and sensor data and establishing a device paring comprising of an actuation device and sensor based on the analysis by one or more processors/processing circuits and the prior art of Day (U.S. Patent Publication No. 2013/0289774 A1) was cited for its teaching of generating an actuation data time series, generating a plurality of sensor data time series, and performing a time series analysis on the actuation data time series and the plurality of sensor data time series.  

Claims 25-31 and 35-39 stand objected to and claims 21-24, 32-34 and 40 stand rejected under 35 U.S.C. 103 as set forth below.

Examiner’s Note: There is still no attorney of record associated with the instant application; hence, communication was not initiated by the Examiner to the resolve outstanding issues.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 32-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0231437 A1 (hereinafter Singhal) in view of U.S. Patent Publication No. 2013/0289774 A1 (hereinafter Day).

As per claim 21, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of a building system for a building, the building system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to:
operate an actuation device of the building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators);  
generate an actuation data indicating operation of the actuation device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);  
receive a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generate a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the actuators and observing the responses (e.g., return signals) of the different sensors 40, 40A to test signal 88.”);  
perform an analysis on the actuation data and the plurality of sensor data to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals);  and 
establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters). 

Not explicitly taught are generate an actuation data time series;
generate a plurality of sensor data time series; and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series.

However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitations of generate an actuation data time series (pg. 5, par. [0054]; i.e. generating a data set for controllers that is represented as a time series);
generate a plurality of sensor data time series (pg. 5, par. [0054]; i.e. generating a data set for sensors that is represented as a time series); and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 5, par. [0054]; i.e. “… data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis.”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

As per claim 22, Singhal teaches the device pairing defines a control relationship between the actuation device in the device pairing and the one sensor of the plurality of sensors (pg. 2, par. [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components, wherein multiple controllers connect sensors and actuators for processing signals);  
wherein the control relationship indicates that the actuation device in the device pairing is operable to control the variable measured by the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0031] and pg. 3, par. [0040]; i.e. a closed-loop stability to account for modeling uncertainty in the plant parameters, using a controller for pairing sensors and actuators based on a control loop system). 

As per claim 23, Singhal teaches the instructions cause the one or more processors to: 
create a feedback control loop comprising the actuation device in the device pairing and the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0029] and [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for different components); and 
use the feedback control loop to generate and provide control signals to the actuation device based on measurements received from the one sensor of the plurality of sensors (pg. 3, par. [0040] and pg. 6, par. [0066]; i.e. using feedback and a control action using a loop such as iterations to recommend pairing). 
 
As per claim 24, Singhal teaches the building system is a heating, ventilation, and air conditioning (HVAC) system (col. 1, par. [0042]; i.e. an air handling unit that is part of a heating, ventilation and air conditioning (HVAC) system comprising: 
a building controller (Fig. 3, element 50; i.e. a schematic circuit) communicably coupled to the actuation device and the plurality of sensors (pg. 2, par. [0028]), wherein the building controller (Fig. 3, element 50) includes the one or more memory devices (Fig. 3, element 56) and the one or more processors (pg. 2, par. [0028] and Fig. 3, element 54). 

Singhal does not expressly teach the actuation device configured to control the variable in the building; and   
the plurality of sensors configured to measure the variable.

However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitations of an actuation device (Fig. 4, element 63; i.e. controller to control an HVAC system (Fig. 4, element 69) configured to control a variable in the building (pg. 3, par. [0036]; “System controller 63 is connected to and controls an HVAC system 69, an alarm system 71, and a lighting system 73.”); and   
the plurality of sensors configured to measure the variable (pg. 2, par. [0023] and pg. 3, par. [0036]; i.e. “Each of the building systems include various operating parameter sensors which generate operating data that is communicated to the system controllers 62, 63…”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of the actuation device configured to control a variable in the building; and the plurality of sensors configured to measure the variable to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

As per claim 32, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of a method of a building for pairing building devices, the method comprising: 
operating, by one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. a schematic circuit comprising of a processor (Fig. 3, element 54)), an actuation device of the building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators); 
generating, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), an actuation data time series indicating operation of the actuation device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);  
receiving, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generating, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the actuators and observing the responses (e.g., return signals) of the different sensors 40, 40A to test signal 88.”);  
performing, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), an analysis on the actuation data time series and the plurality of sensor data time series to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals);  and 
establishing, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters). 

Not explicitly taught are generate a plurality of sensor data time series;
generate a plurality of sensor data time series; and 
performing a time series analysis on the actuation data time series and the plurality of sensor data time series.
However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitations of generate an actuation data time series (pg. 5, par. [0054]; i.e. generating a data set for controllers that is represented as a time series);
generate a plurality of sensor data time series (pg. 5, par. [0054]; i.e. generating a data set for sensors that is represented as a time series); and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 5, par. [0054]; i.e. “… data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis.”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

As per claim 33, Singhal teaches the device pairing defines a control 
relationship between the actuation device in the device pairing and the one sensor of the plurality of sensors (pg. 2, par. [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components, wherein multiple controllers connect sensors and actuators for processing signals);  
wherein the control relationship indicates that the actuation device in the device pairing is operable to control a variable measured by the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0031] and pg. 3, par. [0040]; i.e. a closed-loop stability to account for modeling uncertainty in the plant parameters, using a controller for pairing sensors and actuators based on a control loop system).
 
As per claim 34, Singhal teaches creating a feedback control loop comprising the actuation device in the device pairing and the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0029] and [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for different components); and 
using the feedback control loop to generate and provide control signals to the actuation device based on measurements received from the one sensor of the plurality of sensors (pg. 3, par. [0040] and pg. 6, par. [0066]; i.e. using feedback and a control action using a loop such as iterations to recommend pairing).

As per claim 40, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of one or more computer readable storage media configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
operate an actuation device of a building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators); 
generate an actuation data indicating operation of the actuation
device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);
receive a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generate a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the actuators and observing the responses (e.g., return signals) of the different sensors 40, 40A to test signal 88.”);  
perform an analysis on the actuation data and the plurality of sensor data to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals); and 
establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the time series analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters).

Not explicitly taught are generate an actuation data time series;
generate a plurality of sensor data time series; and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series.

However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitations of generate an actuation data time series (pg. 5, par. [0054]; i.e. generating a data set for controllers that is represented as a time series);
generate a plurality of sensor data time series (pg. 5, par. [0054]; i.e. generating a data set for sensors that is represented as a time series); and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 5, par. [0054]; i.e. “… data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis.”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

Allowable Subject Matter
Claims 25-31 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to data analysis. 

U.S. Patent Publication No. 2022/0129459 A1 discloses a building management system (BMS) includes building equipment configured to provide raw data samples of one or more data points in the BMS.

U.S Patent Publication No. 2022/0171354 A1 discloses performance assessment device for evaluating a building management system (BMS).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117